Citation Nr: 0606261	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant and E.B.



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO in New 
Orleans, Louisiana, which in pertinent part, denied service 
connection for a bilateral knee disorder.

In July 2002, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims folder.

In October 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake development.  

In July 2003, the Board remanded the case to complete the 
evidentiary development.

The Board notes that the veteran perfected his appeal in 
regards to the issues of entitlement to service connection 
for post-traumatic stress disorder and a bilateral ankle 
disorder.  However, in a July 2004 rating decision, the RO 
granted service connection for those issues and they are no 
longer under appeal.


FINDING OF FACT

A current bilateral knee disability was first demonstrated 
years after service and is not related to a disease or injury 
in service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service and arthritis of the knees cannot be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The March 2000 statement of the case, the April 2000, 
September 2001, and November 2005 supplemental statements of 
the case and January 2003, March 2004, August 2004, February 
2005, and June 2005 letters from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in January 2003, March 
2004, August 2004, February 2005, and June 2005 also advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain.  The veteran 
was not explicitly told to submit all evidence in his 
possession.  The November 2005 supplemental statement of the 
case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the veteran would be advised to 
submit relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for. The veteran has also been afforded necessary 
examinations.  38 U.S.C.A. § 5103A(b)-(d).  

Law and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Factual Background

The veteran's service medical records are negative for 
complaint, diagnosis, or treatment for a knee injury or 
disability.  

VA outpatient treatment records dated from March 1999 to June 
2001 reflect treatment for a variety of disorders.  A 
December 1999 notation shows a multitude of complaints 
including pain intermittently in both knees.  The examiner 
noted that the veteran had multiple somatic complaints and 
questioned whether he was actually disabled.  

During a November 1999 VA examination, the veteran complained 
of pain, weakness, stiffness, swelling, heat, redness with 
instability and lack of endurance in both his knees.  He 
denied the use of crutches, braces, canes or corrective shoes 
and had no obvious episodes of dislocation or recurrent 
subluxation.  He complained of pain on weightbearing, but his 
gait was normal and there were no functional limitations on 
standing or walking.  No diagnosis pertaining to a bilateral 
knee disorder was noted.  

A VA X-ray study of the veteran's knees was performed in 
conjunction with the above examination.  The results showed 
minor arthritic change of both knees.

During the veteran's July 2002 hearing, he testified that he 
injured his knee after he fell in October 1969 when he jumped 
in a foxhole.  He stated that since service, he had problems 
walking and sitting for long periods of time.

In an October 2002 statement W. T. Coleman, Jr., M.D., 
indicated that the veteran's musculoskeletal pain was a 
result of injuries he received while in Vietnam in 1969 and 
1970.

At a March 2004 VA examination, the veteran gave a history of 
intermittent knee pain and stiffness since service.  He 
explained that while he was in the service he completed tasks 
which included running and crawling on dry river beds as part 
of the Infantry Unit.  He reported the use of a cane when he 
experienced an exacerbation of arthritis pain in his knees 
and described episodes of daily pain which lasted for hours.  
The pertinent diagnoses were degenerative joint disease of 
the right knee with functional loss and pain, as well as 
clinical evidence of instability and decreased range of 
motion; degenerative joint disease of the left knee with 
functional loss, secondary to pain and decreased range of 
motion.  

The examiner explained that the veteran's service medical 
records were negative for any injury to his knees and he 
opined that his degenerative joint disease was due to aging 
and an overweight condition.  

March 2004 VA X-ray studies of the veteran's bilateral knees 
showed minimal degenerative joint disease.

The post-service evidence shows treatment for degenerative 
joint disease of the knees.  These records provide competent 
evidence of a current disability.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   The veteran is competent to 
report, as he did, that he experienced a knee disorder during 
active service and had an injury to both his knees while 
participating in tasks which included running and crawling on 
dry river beds and jumping in fox holes.

The remaining question is whether there is a ling between 
current knee disorders and a disease or injury in service.  

The October 2002 private medical opinion arguably provides 
some competent evidence of a link between a current knee 
disability and service.  That opinion, however, makes no 
specific mention of a knee disability, does not explain what 
"injuries in Vietnam" were responsible for the current 
"musculoskeletal pain" and does not reflect any review of 
the claims folder or other relevant records.

As indicated above, the March 2004 VA examiner ruled out a 
link between a current bilateral knee disorder and the 
veteran's service.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the March 2004 VA medical opinion has 
great evidentiary weight.  The VA examiner reviewed the 
claims folder, including the service medical records, before 
rendering a medical opinion, and discussed the reasons and 
bases for the conclusions. 

The private medical opinion has less probative value than the 
VA medical opinion discussed above.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Furthermore, because the opinion does not 
specifically address the knees it is too vague to serve as 
the basis for a grant of service connection.  The Court has 
previously held that statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement.  Bostain v. West, 11 Vet. App. 11 Vet. 
App. 124 (1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Obert v. Brown, 5 Vet. App. 30 (1993).   

The only competent opinion that specifically addresses the 
claim is that of the VA examiner who conducted the March 2004 
examination.  As just discussed this is the most probative 
evidence, and together with the absence of any specific 
report of a knee injury in service, serves to weight the 
evidence against the claim.

The Board acknowledges the veteran's own statements 
contending that he suffers from a bilateral knee disorder 
which is due to service.  However, the veteran's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The preponderance of the evidence is, thus, against the claim 
for service connection for a bilateral knee disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


